Dismissed w.o.j. and Opinion Filed October 25, 2016




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-16-01247-CV

                           IN RE CLAUDE T. MARSHALL, Relator

                  Original Proceeding from the 195th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F01-74865-KN

                              MEMORANDUM OPINION
                          Before Justices Francis, Fillmore, and Stoddart
                                   Opinion by Justice Stoddart
       Before the Court is relator’s October 21, 2016 petition for writ of mandamus in which

relator complains that the district clerk has not responded to various letters he has filed inquiring

about his motion for new trial. He asks the Court to order the district clerk to respond to relator’s

letters, place the motion for new trial on the district court’s docket “and rule on it,” and send

relator certification that his motion has been filed.

       We do not have mandamus jurisdiction over a district clerk unless the clerk is interfering

with our appellate jurisdiction. TEX. GOV’T CODE ANN. § 22.221(a)-(b) (West 2004) (court of

appeals may only issue writ of mandamus against district and county judges or as necessary to

enforce jurisdiction of appellate court); In re Wilkerson, 05-16-00322-CV, 2016 WL 1320815, at

*1 (Tex. App.—Dallas Apr. 5, 2016, orig. proceeding) (citing In re Simpson, 997 S.W.2d 939,

939 (Tex. App.—Waco 1999, orig. proceeding)). Our jurisdiction is not in jeopardy here.
Accordingly, we DISMISS relator’s petition for writ of mandamus for want of jurisdiction.




                                                   /s/Craig Stoddart/
                                                   CRAIG STODDART
                                                   JUSTICE
161247F.P05




                                             –2–